DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claim 2 line 2:
--receptable--
Is changed to
--receptacle--

Claim 5 line 2:
--receptable--
Is changed to
--receptacle--

Claim 10 line 2:
--receptable--

--receptacle--


Allowable Subject Matter
Claims 2-16 are allowed.
The following is an examiner’s statement of reasons for allowance: Roth et al. (US 2005/0127101) teaches an obvious method of mixing and dispensing a beverage (36), the method comprising: opening a cartridge receptacle cover (by pushing button 80), the cartridge receptacle cover being disposed on a lid of a beverage container (disposed on lid 30:1, Figure 3) defining a first internal volume (first internal volume within bottle 38) configured to contain a liquid beverage (containing liquid 36), thereby exposing an open upper end of a cartridge receptacle (Figure 6, where the top at 58 is exposed); inserting a first beverage ingredient cartridge (40) into the cartridge receptacle; with the exception of releasing a first formulation of beverage ingredients from inside the first beverage ingredient cartridge, thereby causing the first formulation of beverage ingredients to flow through the cartridge receptacle and into the beverage container; closing the cartridge receptacle cover over the upper end of a cartridge receptacle and the first beverage ingredient cartridge in the cartridge receptacle; mixing the first formulation of beverage ingredients with a liquid in the beverage container thereby forming a first mixed beverage; and dispensing the mixed beverage through a drinking port with the cartridge receptacle cover closed over the upper end of the cartridge receptacle and the first beverage ingredient cartridge in the cartridge receptacle, the drinking port being spaced from the cartridge receptacle cover.
Anson et al. (US 8,230,777) teaches an obvious method of mixing and dispensing a beverage (embodiment shown in Figures 3-4), the method comprising: opening a cartridge receptacle cover (opening cover 200), the cartridge receptable cover being disposed on a lid (cover 200 disposed on top of lid 148) of a beverage container defining a first internal volume (interval volume of a container underneath 130) configured to contain a liquid beverage, thereby exposing an open upper end of a cartridge receptacle (open upper end of a cartridge receptacle at 142, Figure 4); inserting a first beverage ingredient cartridge into the cartridge receptacle (inserting ingredients 140A,B,C into the receptacle in Figure 3); with the exception of releasing a first formulation of beverage ingredients from inside the first beverage ingredient cartridge, thereby causing the first formulation of beverage ingredients to flow through the cartridge receptacle and into the beverage container; closing the cartridge receptacle cover over the upper end of a cartridge receptacle and the first beverage ingredient cartridge in the cartridge receptacle; mixing the first formulation of beverage ingredients with a liquid in the beverage container thereby forming a first mixed beverage; and dispensing the mixed beverage through a drinking port with the cartridge receptacle cover closed over the upper end of the cartridge receptacle and the first beverage ingredient cartridge in the cartridge receptacle, the drinking port being spaced from the cartridge receptacle cover.
None of the references, either alone or in proper combination, discloses or teaches the claimed invention in combination with the other limitations of the independent claim(s). Furthermore, the claims are allowed based on the combination and totality of the limitations presented in each claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KING M CHU whose telephone number is (571)270-7428.  The examiner can normally be reached on Monday - Friday 10AM - 6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272 - 4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/King M Chu/Primary Examiner, Art Unit 3735